Citation Nr: 1420757	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-47 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a lumbar degenerative disc disease (DDD), post-fusion with DDD and foraminal narrowing bilaterally/thoracic mild dextroscoliosis.

2. Entitlement to service connection for a bilateral foot disability, to include as secondary to the lumbar spine disability. 

3. Entitlement to service connection for a bilateral knee disability, to include as secondary to the lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he entered service with a preexisting spine disability.  A private treatment record from January 1954 indicates that scoliosis was observed.  The Veteran denied having recurrent back pain at the time of his enlistment and his entrance examination found his spine to be clinically normal.  The appellant was seen for low back sprain in February 1967. Additionally, the Veteran's separation examination noted that while he had paralytic polio prior to his active duty service, a physical examination found that the Veteran did not have a spine disability. 

The medical opinion contained in the April 2010 VA spine examination appears to be based on the assumption that the Veteran had a preexisting back disability; however, the report does not clearly establish which condition preexisted service.  Furthermore, the opinion does not address the post service diagnoses and any possible relationship to the in-service manifestation. 


A new medical opinion is required.  

The Veteran contends that he has bilateral foot and knee disabilities as a result of his lumbar spine disability.  See the November 2010 substantive appeal.  While the Veteran was mailed a VCAA notice letter in January 2010, this letter did not inform him of what the evidence must show to establish service connection on a secondary basis.  In addition, the April 2010 VA joints examiner did not address whether the Veteran's knee disabilities were due to, or aggravated by his spine disability.  Finally, while the examiner noted that the Veteran denied having a foot disability at the time of the examination, a physical examination of the feet was not conducted and the examiner did not comment on the complaints of numbness made during the appeal period.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO.

2. The AOJ must assure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a VCAA notice letter which informs him of what the evidence must show to establish service connection on a secondary basis.

3. Then, arrange for a VA examiner to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed lumbar spine disability had origins in service or is otherwise related to the Veteran's active duty service.  In regard to any pre-service condition, the examiner should identify exactly what preexisted service and whether there was an increase in severity during service.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Then, AOJ should arrange for a VA examiner to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disabilities was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by his lumbar spine disability. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. The AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed foot disability.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any identified foot disability had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that any identified foot disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the back disability.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



